COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 AMANDA SAMMONS HENDERSON                                     No. 08-12-00127-CV
 TORRES,                                          '
                                                                  Appeal from
                        Appellant,                '
                                                               65th District Court
 v.                                               '
                                                            of El Paso County, Texas
                                                  '
 VIRGINIA NAJERA,
                                                  '           (TC # 2008CM4977)
                        Appellee.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether it should be

dismissed for want of prosecution. Finding that Appellant failed to pay the case filing fee, we

dismiss the appeal for want of prosecution.

       Appellant filed her notice of appeal on April 11, 2012. She did not pay the filing fee as

required by TEX.R.APP.P. 5, nor did she establish her indigence in accordance with

TEX.R.APP.P. 20.1. On April 13, 2012 and May 9, 2012, the Clerk of the Court notified

Appellant she had not paid the filing fee and advised that failure to pay the filing fee within

twenty days would result in dismissal of the appeal pursuant to TEX.R.APP.P. 42.3(b) and (c).

Appellant has not paid the filing fee or otherwise responded to the Clerk’s inquiries. We

therefore dismiss the appeal.


July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.